Order filed October 14, 2021.




                                     In The

                    Fourteenth Court of Appeals

                                NO. 14-21-00542-CV



                     IN RE RENEE SIZEMORE, Relator


                         ORIGINAL PROCEEDING
                        WRIT OF HABEAS CORPUS
                             505th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 19-DCV-259360

                                    ORDER

      On September 28, 2021, relator Renee Sizemore filed a petition for writ of
habeas corpus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relator asks this Court to compel the Honorable Kali
Morgan, presiding judge of the 505th District Court of Fort Bend County, to vacate
the trial court’s September 28, 2021, order holding relator in contempt and for
commitment to county jail.
      On September 29, 2021, we ordered relator released on bond, pending the
resolution of this habeas corpus proceeding.

      On September 30, 2021, we instructed relator to redact her petition for writ
of habeas corpus to remove names of minor children, which relator has filed.
Additionally, in our September 30 order, we directed relator to comply with Rule
52.7(a)(2) of the Texas Rules of Appellate Procedure, as follows:

      Additionally, relator must file with the petition a sufficient record to
      establish the right to relief. Walker v. Packer, 827 S.W.2d 833, 837
      (Tex. 1992) (orig. proceeding). Rule 52.7(a)(2) requires the relator to
      file with the petition “a properly authenticated transcript of any
      relevant testimony from any underlying proceeding, including any
      exhibits offered into evidence, or a statement that no testimony was
      adduced in connection with the matter complained.” Tex. R. App. P.
      52.[7](a)(2).

      The trial court’s order indicates that before holding relator in
      contempt, on April 23, June 29, July 30, August 19, August 23, and
      September 27, 2021, the trial court heard Movant’s Amended Motion
      for Enforcement of Possession or Access. The trial court's contempt
      order states “[t]he record of testimony was duly reported by the court
      reporter for the 505th Judicial District Court.” Relator’s petition,
      however, is not accompanied by a reporter’s record of the hearings
      held in this matter. See Tex. R. App. P. 52.[7](a)(2).
      By this order, the Court gives relator notice that the petition will be
      dismissed unless an amended petition is filed that addresses the record
      issues identified above on or before October 8, 2021.

      On October 8, 2021, relator filed a motion for an extension of time to file her
amended petition, seeking forty-five days to obtain transcripts of the hearings
conducted by the trial court on Daniel Landsdown’s Amended Motion for


                                         2
Enforcement of Possession or Access. Attached to relator’s motion is a letter from
the court reporter, estimating thirty days to prepare the requested transcripts.

      We ORDER relator’s motion for extension of time to file first amended
petition for writ of habeas corpus GRANTED. Unless relator provides the Court
with proof of arrangements for payment with the court reporter within five days of
issuance of this order, the petition will be dismissed.

      If relator timely provides proof of payment, the reporter’s record shall be
filed with this Court as a supplement to relator’s appendix within thirty-five days
from issuance of this order. Relator’s amended petition for writ of habeas corpus
shall be filed forty-five days from issuance of this order.

      To the extent we requested a response from the real party in interest, Daniel
Landsdown, we extend this deadline to fifty-five days from issuance of this order.


                                        PER CURIAM

Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.




                                           3